Citation Nr: 0708274	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971, from July 1975 to November 1975, from October 1977 to 
July 1978, from July 1978 to November 1978, and from November 
1978 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran's claim is now in the 
jurisdiction of the RO in Wichita, Kansas.  

As set forth in more detail below, the Board has determined 
that new and material evidence has been received to reopen 
the claims of service connection for right and left knee 
disabilities.  However, additional evidentiary development is 
necessary prior to further appellate consideration.  
Therefore, the issues of service connection for right and 
left knee disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2000 decision, the Board denied service 
connection for right and left knee disabilities; the veteran 
did not appeal.  

2.  Evidence received since the final November 2000 Board 
decision, when considered with previous evidence, relates to 
an unestablished fact necessary to substantiate the claims 
and raises a reasonable possibility of substantiating the 
claims of service connection for right and left knee 
disabilities.


CONCLUSION OF LAW

1.  The November 2000 Board decision denying service 
connection for right and left knee disabilities is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  Evidence received since the final November 2000 Board 
decision denying service connection for right and left knee 
disabilities is new and material, and the veteran's claims 
have been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in the context of a claim to reopen, VA must look at the 
bases for the denial in the prior decision and respond with a 
VCAA notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in an April 2004 letter issued prior to the 
initial rating decision on her claims, the RO notified the 
veteran of the information and evidence needed to reopen her 
claim, and of what part of that evidence she was to provide 
and what part VA would attempt to obtain for her.  The letter 
also advised the veteran to submit any evidence in her 
possession that she felt pertained to her claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, --- Vet. App. ----, 2006 WL 
3740614 (Vet. App. Dec 21, 2006) (No. 02-1077).  

In that regard, the Board notes that for the disabilities at 
issue in this case, veteran status, a disability rating, or 
an effective date are not at issue.  Thus, any failure to 
notify the veteran of these elements is harmless error.  The 
veteran has been adequately notified of the crucial elements, 
including the Kent requirements, in the VCAA letter discussed 
above, as well as in the April 2005 Statement of the Case.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor her 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, in light of the favorable outcome below, it is 
clear that no evidentiary development was necessary at this 
juncture.  Before addressing the merits of the claim, 
however, additional action is necessary, as set forth below 
in the Remand portion of this decision.  

Background

The veteran's service medical records show that in February 
1971, she reported being in an automobile accident in which 
she hit her head and right knee.  X-rays of the knee were 
within normal limits.  Physical examination showed full range 
of motion of the knee, with some medial collateral weakness.  
The impression included contusion of the right knee, possible 
internal derangement.  The veteran was given crutches and an 
ace bandage.  [Here, the Board notes that it appears that 
this record originally recorded a left knee injury; this 
typographical error was apparently subsequently amended to 
show a right knee injury.  This is consistent with the 
subsequent service medical records discussed below which 
exclusively discuss right knee complaints].

Subsequent service medical records show continued complaints 
of right knee pain, but are negative for notations of left 
knee complaints.  X-ray studies of the bilateral knees 
performed in March 1971 revealed no evidence of bone disease 
or pathology.  In light of the veteran's continued complaints 
of right knee pain, she was afforded an orthopedic 
consultation in May 1971.  Examination revealed diffuse right 
knee pain without evidence of effusion, loss of motion, or 
internal damage.  The physician stated that there was no 
evidence of significant disease at this time, although he 
indicated that he needed an arthrogram to rule out cruciate 
ligament tear.  When the veteran returned in June 1971, 
physical examination of the right knee was again normal.  The 
physician stated that the films were negative for cruciate 
ligament tear.  

On an August 1971 end of enlistment physical examination, the 
veteran's lower extremities were normal.  

In October 1971, the veteran sought treatment after she fell 
and struck the right patella.  She reported a history of 
trauma to the right patella in a February 1971 automobile 
accident.  No complaints or findings pertaining to the left 
knee were noted.  On examination, there was slight swelling 
and slight tenderness over the distal patella and patellar 
tendon of the right knee.  X-ray studies were negative for 
findings of a fracture.  In November 1971, the veteran 
complained of continued right knee pain.  Examination 
revealed no evidence of instability.  

Subsequent service medical records are negative for 
complaints or abnormalities pertaining to the knees.  
Physical examinations conducted in January 1975, October 
1975, and February 1977 revealed that the veteran's lower 
extremities were normal.  The veteran's May 1988 annual 
examination for duty in the reserves likewise showed that the 
lower extremities were normal, with no complaints or 
abnormalities pertaining to the knees.  

In May 1995, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including a right knee disability.  The 
veteran attributed her right knee disability to a February 
1971 automobile accident.  The application is entirely 
negative for any mention of a left knee disability or in-
service left knee injury.  

In a June 1995 rating decision, the RO denied service 
connection for a right knee disability, finding that the 
record contained no evidence of any relationship between the 
veteran's current right knee disability and her active 
service.  The veteran was notified of the RO's decision and 
her appellate rights in a June 1995 letter, but she did not 
appeal.  

In March 1998, the veteran again submitted a claim of service 
connection for several disabilities, including right and left 
knee disabilities.  

In support of her claim, the veteran submitted selected 
clinical records, dated from August 1980 to March 1998.  
These records show that the veteran was treated during this 
period for numerous complaints attributed to her 
"interesting hobby of breaking wild horses."  For example, 
these records show that she sought treatment for various 
complaints which she attributed to injuries sustained in 
1981, 1983, 1986, 1987, 1991, and 1997, after she was kicked 
by or fell from a horse.  Her complaints included a 
dislocated shoulder, cervical and lumbar pain, and numbness 
in the lower extremities, but are negative for complaints or 
abnormalities pertaining to either knee, until 1994. 

In that regard, records from Munson Army Community Hospital 
dated in October and December 1994 show that the veteran 
sought treatment for right knee pain, which she indicated had 
been present for the past 10 years.  It was noted that the 
veteran had fallen from her horse 10 years prior.  X-rays of 
the right knee showed degenerative changes in the patellar 
compartment and medial compartment consistent with 
chondromalacia patella.  Examination of the right knee was 
normal and the diagnosis was retropatellar pain syndrome of 
the right knee.  No complaints pertaining to the left knee 
were recorded.  

Progress notes dated in January 1995 show that the veteran 
again complained of right knee pain, which she now claimed 
had been present intermittently since falling from a horse in 
1972.  She made no reference to any in-service injury, 
including the February 1971 automobile accident.  
Arthroscopic examination of the right knee revealed some 
early degenerative changes on the retropatellar surface and 
femoral condyles, which were debrided.  Examination also 
revealed a medial synovial plica, which was trimmed.  The 
anterior cruciate ligament and menisci were intact.  No 
complaints pertaining to the left knee were recorded.  

Private clinical records show that in April 1997, the veteran 
sought treatment after she fell from her horse.  She had 
various complaints, including left knee pain.  X-ray studies 
of the left knee were negative.  The diagnoses were 
contusions and medial collateral ligament strain, left knee.  

Subsequent VA clinical records show that the veteran 
complained of left knee pain in December 1997, which she 
indicated had been present since falling from a horse in June 
1997.  X-ray studies showed patellar spurring, but no 
evidence of acute fracture or dislocation.  

The veteran was afforded a VA medical examination in May 
1998, at which she related a history of right knee ligament 
tear in 1971 in a motor vehicle accident with arthroscopic 
evaluation in 1991.  Physical examination of the knee was 
negative.  The diagnosis was post laparoscopy (sic) of the 
right knee for meniscus repair secondary to automobile 
accident in 1971.  No complaints or findings pertaining the 
left knee were recorded and the veteran made no mention of 
any in-service left knee injury.  

In September 1998, the veteran sought emergency treatment for 
right knee pain.  She reported that she had fallen off her 
horse the previous day and had experienced minor knee pain.  
She indicated that today, the horse had kicked her in the 
same injured knee, resulting in marked right knee pain.  
Examination showed pain to palpation, but no effusion.  X-ray 
studies revealed some minimal spurring.  The diagnosis was 
knee strain.  No complaints or abnormalities pertaining to 
the left knee were recorded.  

At a February 1999 personal hearing, the veteran testified 
that she had sustained injury to both her right and left 
knees in service, as a result of a 1971 automobile accident 
in which both of her knees hit the dashboard.  As a result of 
those injuries, the veteran claimed that she had "water on 
my knee" and had undergone arthroscopic surgery to "scrape 
some of the stuff in there that wasn't healing."  Transcript 
at page 5.  The veteran acknowledged that she had been 
injured on numerous occasions as a result of "breaking 
horses."  She testified that in July 1997, she reinjured her 
right knee after falling from a horse.  She indicated that 
she had landed on her right knee and "tore some ligaments 
and cartilages in my right knee."  

Based on the evidence described above, in a November 2000 
decision, the Board denied service connection for right and 
left knee disabilities.  With respect to the right knee 
disability, the Board found that the in-service right knee 
injury appeared to be acute and transitory, as there was no 
medical evidence identifying a chronic right knee disability 
for many years after service separation.  Similarly, the 
Board noted that a review of service medical records failed 
to reveal any observation of a left knee disorder.  None of 
the probative evidence of record linked the current right or 
left knee disabilities to service.  The veteran did not 
appeal the Board's decision.  

In September 2003, the veteran requested reopening of her 
claims of service connection for right and left knee 
disabilities.  In support of her claim, she submitted copies 
of medical records previously considered, including service 
medical records showing complaints of right knee pain in 
1971.

Also submitted by the veteran was a March 2004 letter from a 
VA physician who indicated that he had been treating the 
veteran for the past 14 years.  He indicated that the veteran 
had "suffered injury to both her knees during her military 
service and I continue to treat her for the on-going results 
of these injuries."  The physician indicated that the 
veteran's "on-going disability can be attributed to her 
initial knee injury incurred during her military service."  

In a September 2004 letter, the same VA physician indicated 
that per his review of the veteran's service medical records, 
she suffered injury to both knees during military service.  
He indicated that "[i]t is as likely as not" that the 
veteran's "on-going disability can be attributed to her 
initial knee injury incurred during her military service."  

In May 2005, the veteran testified at a hearing at the RO.  
She indicated that she had injured her right knee in the 1971 
automobile accident during service.  She indicated that the 
left knee was not initially injured in that accident.  
Rather, she indicated that the left knee was initially 
injured in a 1979 automobile accident which occurred during a 
subsequent period of active duty.  The veteran claimed that 
in that accident, she was getting ready to get into a car 
which was parked on a hill.  She indicated that she put the 
car in drive and the car slid down the hill dragging her 
behind it.  The veteran claimed that she now had constant 
pain in both knees as a result of those injuries.  

Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

New and Material Evidence

In general, decisions of the Board that are not appealed in 
the prescribed time period are final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2006).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

As delineated above, in a November 2000 decision, the Board 
denied service connection for a right knee disability, 
essentially finding that the veteran's current right knee 
disability had not been shown to be related to the in-service 
right knee injury.  The Board further denied service 
connection for a left knee disability on the basis that the 
service medical records were negative for notations of a left 
knee injury or disability, and the veteran's current left 
knee disability had not been shown to be related to service.  
Because the veteran did not appeal the Board's decision, it 
is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The veteran, however, now seeks to reopen her claims.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final November 2000 Board decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final September 1993 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156.

As noted, the additional evidence received includes the 
veteran's new testimony of an in-service left knee injury, 
not previously reported, as well as a September 2004 letter 
from a VA physician who indicated that he had reviewed the 
veteran's service medical record and felt that her current 
left and right knee disabilities were related to service.  

Obviously, this evidence is new in that it was not previously 
of record.  Moreover, this evidence relates to an 
unestablished fact necessary to substantiate the claim.  As 
noted, the veteran's claims of service connection for right 
and left knee disabilities were previously denied, in part, 
on the basis that the record contained no evidence linking 
her current left and right knee disabilities to service.  She 
has now provided such medical evidence, which raises a 
reasonable possibility of substantiating the claim.  For 
these reasons, the Board finds that the additional evidence 
received since the final November 2000 Board decision is new 
and material evidence within the meaning of 38 C.F.R. § 
3.156.  The claims are therefore reopened.


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for right and left knee 
disabilities are reopened; to that extent only, the appeal is 
granted.


REMAND

As set forth above, the veteran contends that her current 
right and left knee disabilities are causally related to 
injuries she sustained in service.  She apparently contends 
that her post-service knee injuries merely aggravated chronic 
disabilities which had been present since service.  After 
having carefully considered the matter, the Board believes 
that additional development is in order prior to further 
appellate consideration.

First, although the RO provided the veteran with a VCAA 
notification letter regarding her claims in April 2004, the 
Court thereafter issued a decision imposing additional 
notification requirements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, a corrective letter should be issued 
on remand.

The Board also finds that a medical opinion is necessary with 
respect to the claims of service connection for left and 
right knee disabilities. 38 C.F.R. § 3.149(c)(4); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Although the veteran has 
provided the medical opinion discussed above, the VA 
physician did not provide a rationale for his conclusions, 
nor does his opinion appear to be based on a complete review 
of the veteran's medical history.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).  

While the VA physician who provided the September 2004 
opinion indicated that he had reviewed the veteran's service 
medical records, there is no indication that he was provided 
with records of her post-service medical treatment.  As set 
forth above, these records contain a long gap between the 
claimed in-service knee injuries and the first post-service 
complaints of knee symptoms.  Moreover, there is no 
indication that the VA physician was provided with records 
showing treatment for post-service knee injuries.  Given the 
veteran's complex history of multiple injuries, the Board 
finds that a review of her complete medical records is 
essential in providing an opinion as to the etiology of the 
veteran's current left and right knee disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claims of service 
connection for right and left knee 
disabilities, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of 
her current right and left knee 
disabilities.  The claims folder should 
be provided to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to whether it is at least 
as likely as not that any current right 
or left knee disability is causally 
related to the veteran's active service 
or any incident therein, as opposed to 
post-service knee injuries or other 
causes.  A report should be prepared and 
associated with the veteran's VA claims 
folder.

3.  After conducting any additional 
development required as a result of any 
response from the veteran to the VCAA 
letter, the RO should readjudicate the 
veteran's claims of service connection 
for right and left knee disabilities.  In 
readjudicating her claim, the RO should 
consider all the evidence of record.

4.  If the benefits sought on appeal 
remain denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


